August 16, 1979


79-60     MEMORANDUM OPINION FOR THE
          COUNSEL TO THE PRESIDENT

          Political Contributions by Federal Employees
          (18 U.S.C. §§ 602, 607)


   This responds to your m em orandum concerning the interpretation o f 18
U .S.C . §§ 602 and 607, which pertain to political contributions by Federal
employees.
   The first question you pose is whether, under 18 U.S.C. § 607, Federal
employees may voluntarily make political contributions to the Carter-
M ondale Presidential Committee. Section 607 criminalizes the giving by
one Federal employee to any other Federal employee or officer o f any
valuable thing “ to be applied to the prom otion o f any political object.”
The Civil Service Commission (now the Office o f Personnel Mangement),
however, has prom ulgated regulations pursuant to the H atch Act ex­
pressly permitting Federal employees to “ make a financial contribution to
a political party or organization.” 5 CFR § 733.111(a)(8) (1978). This
Departm ent, consequently, does not currently view voluntary contribu­
tions made to political organizations, including committees that support
incumbent Federal officers for reelection, as prosecutable violations under
§ 607.
   The second question you posed concerns 18 U .S.C . § 602. That statute
prohibits any Federal officer from being “ in any m anner concerned in
soliciting or receiving * * * for any political purpose whatever”
anything o f value from another Federal officer or employee. The issue
presented is whether the President would be deemed “ in any manner con­
cerned” with soliciting political contributions from Federal employees on
the sole ground that otherwise lawful contributions were made by Federal
employees to his political committee that would benefit his campaign.
   Section 602 proscribes activities by Federal officers or employees in­
tended to coerce political contributions by other Federal officers or
employees. Liability under § 602 depends on the acts o f the Federal officer
or employee involved. Assuming that the President, or any other Federal

                                    324
officer or employee, in no way acted directly or indirectly with the object
o f securing contributions from other Federal officers or employees, he
would not be vicariously liable under § 602 solely because an otherwise
lawful contribution by a Federal employee had been made to his
campaign.
   For your inform ation, this Departm ent is prepared to give assistance to
candidates and political committees by providing general inform ation with
respect to the interpretation o f the criminal laws concerning campaign ac­
tivities. Inquiries may be directed by any such party to the Assistant A t­
torney General in charge o f the Criminal Division. In addition to the
guidance this Office may provide concerning the duties and obligations o f
Federal employees, the President, like other concerned persons would, of
course, be entitled to such general information.

                                  Larry A . H   ammond

                           D eputy Assistant A ttorney General
                                                 Office o f Legal Counsel




                                    325